Case 2:20-cv-00336-JMS-DLP Document 81 Filed 07/13/20 Page 1 of 7 PageID #: 865




                            UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF INDIANA
                                TERRE HAUTE DIVISION


                                              )
 DALE HARTKEMEYER (AKA SEIGEN) )
                                              )
                           Plaintiff,         )
                                              )
 FATHER MARK O’KEEFE,                         )
                                              )
                           Intervenor,        )     Case No. 2:20-cv-00336-JMS-DLP
                                              )
          v.                                  )
                                              )
 WILLIAM P. BARR, in his official             )
 capacity as the Attorney General of the      )
 United States; MICHAEL CARVAJAL, in          )
 his official capacity as the Director of the )
 Federal Bureau of Prisons; and T.J.          )
 WATSON, in his official capacity as          )
 Complex Warden for Terre Haute Federal       )
 Correctional Complex,                        )
                                              )
                           Defendants.        )
                                              )


         RESPONSE TO COURT’S ORDER DATED JULY 12, 2020 (ECF No. 79)

        Defendants, by and through counsel, respectfully respond to the Court’s Order dated July

 12, 2020 (ECF No. 79) as follows:

        The Federal Bureau of Prisons (BOP) plans to take significant measures to mitigate the

 potential spread of COVID-19 to Rev. Hartkemeyer and Father O’Keefe, who have been

 designated by Mr. Purkey and Mr. Honken as their respective spiritual advisors. (ECF No. 33-1,

 Winter Decl. ¶ 4; ECF No. 52-1, Winter Decl. ¶ 4.) BOP has granted Rev. Hartkemeyer

 permission to be present with Mr. Purkey before, during and after the Mr. Purkey’s execution on
Case 2:20-cv-00336-JMS-DLP Document 81 Filed 07/13/20 Page 2 of 7 PageID #: 866




 July 15, 2020, and has granted Father O’Keefe the same permission with respect to Mr.

 Honken’s execution, scheduled for July 17, 2020. (ECF No. 33-1, ¶ 4; ECF No. 52-1, ¶ 4.)

        If Rev. Hartkemeyer and Father O’Keefe choose to visit Mr. Purkey and Mr. Honken in

 the days before the scheduled execution, they will be given the opportunity to utilize Personal

 Protective Equipment (“PPE”), in the form of a surgical face mask, gloves, a gown, and a plastic

 face shield upon their arrival at FCC Terre Haute. (ECF No. 33-1, ¶ 8.) They will be escorted

 through security by BOP staff wearing face masks to a visiting room only utilized by visitors of

 inmates in the Special Confinement Unit (“SCU”). The visiting room allows non-contact

 visitation—i.e., the inmate is separated from his visitor by a partition—and is sanitized after each

 use. Rev. Hartkemeyer and Father O’Keefe will also be given access to hand sanitizer and a

 restroom with a sink and hand soap. (ECF No. 33-1, ¶ 8.) During any such visit, Rev.

 Hartkemeyer and Father O’Keefe will have no interaction with any other inmates housed at SCU

 or elsewhere. Additionally, they will have no interaction with other visitors or members of the

 public at the SCU because regular visitation remains suspended due to COVID-19. (ECF No.

 33-1, ¶ 9.) If multiple inmates scheduled for execution have visitors, such visits will take place

 in separate areas. (ECF No. 33-1, ¶ 9.)

        As for their visit to the execution facility on the day of the execution, by design, Rev.

 Hartkemeyer and Father O’Keefe will have very limited interaction with other individuals in the

 execution facility. (ECF No. 33-1 ¶ 7; see also ECF No. 52-1.) Their visit with the respective

 inmate will again be non-contact. The equipment and surfaces in the area of the visit will be

 disinfected prior to use. At the conclusion of the visit, Rev. Hartkemeyer and Father O’Keefe

 will be escorted away from the visiting area of the execution facility. They will not have direct

 interaction with, nor be near, the vast majority of individuals expected to be present for the



                                                  2
Case 2:20-cv-00336-JMS-DLP Document 81 Filed 07/13/20 Page 3 of 7 PageID #: 867




 executions. (ECF No. 33-1 ¶ 10.) Their only possible interaction with other attendees of the

 execution may be with the inmates’ attorneys, who, like other witnesses, will be provided PPE.

 (ECF No. 33-1 ¶ 10.) Each designated BOP employee who escorts the spiritual advisors

 through the execution facility will be wearing an N-95 face mask, a face shield, and gloves.

 (ECF No. 33-1 ¶ 12.) In addition, prior to the execution, Father O’Keefe will be given the

 opportunity to physically touch Mr. Honken in the holding cell of the execution facility to

 provide the Last Rites. (ECF No. 52-1 ¶ 7.)

        The procedures set forth by Mr. Winter’s declarations are consistent with guidelines

 issued by the Centers for Disease Control and Prevention (“CDC”) for correctional facilities and

 detention centers during the outbreak of COVID-19. (See Interim Guidance on Management of

 Coronavirus Disease 2019 (COVID-19) in Correctional and Detention Facilities,

 https://www.cdc.gov/coronavirus/2019-ncov/community/correction-detention/guidance-

 correctional-detention.html (last visited July 13, 2020)). These guidelines recommend ways in

 which correctional facilities and detention centers can continue to carry out essential public

 services while protecting the health and safety of all incarcerated and detained persons, staff, and

 any visitors, which include the spiritual advisors of the inmates scheduled for execution.

        As for the ventilation system in the execution facility, neither Plaintiffs nor their experts

 have identified any changes that would allow the executions to proceed promptly. BOP cannot

 overhaul its ventilation system at this late date. Indeed, the most recent scientific brief from the

 World Health Organization (“WHO”) on potential airborne transmission of COVID-19 does not

 suggest that transmission could occur through ventilation systems in a setting such as this and

 with the mitigation measures BOP has put in place. (WHO Scientific Brief, Transmission of

 SARS-CoV-2: implications for infection prevention precautions, July 9, 2020,



                                                   3
Case 2:20-cv-00336-JMS-DLP Document 81 Filed 07/13/20 Page 4 of 7 PageID #: 868




 https://www.who.int/publications/i/item/modes-of-transmission-of-virus-causing-covid-19-

 implications-for-ipc-precaution-recommendations (last visited July 13, 2020)). The WHO

 scientific brief notes that although the airborne transmission of COIVD-19 is still under “active[]

 discuss[ion] and evaluat[ion],” (id. at 1.), in “health care settings where symptomatic COVID-19

 patients were care for . . . no studies have found viable virus in air samples.” (Id. at 2.) In fact,

 “clinical reports of health workers exposed to COVID-19 index cases, not in the presence of

 aerosol-generating procedures, found no nosocomial 1 transmission when contact and droplet

 precautions were appropriately used, including the wearing of medical masks as a component of

 the personal protective equipment (PPE).” (Id.) In other words, the WHO’s most recent analysis

 indicates that wearing PPE even in clinical settings where COVID-19 is known to exist prevents

 transmission of the disease. As noted above, Rev. Hartkemeyer and Father O’Keefe will be

 provided surgical masks, face guards, gowns, and gloves.

        To be sure, the WHO cannot rule out the possibility of short-range aerosol transmission,

 particularly in specific indoor locations, such as crowded and inadequately ventilated spaces over

 a prolonged period of time with infected persons. Specifically, outside of medical facilities,

 reports of outbreak related to indoor crowded spaces have suggested the possibility of airborne

 (or “aerosol”) transmission, combined with droplet transmission—for example, during choir

 practice, in restaurants or in fitness classes. (Id.) However, the WHO notes that detailed

 investigations of these clusters suggest that droplet and fomite [i.e., contaminated surface]

 transmission could also explain human-to-human transmission within these clusters. (Id.)

 Further, the close contact environments of these clusters may have facilitated transmission from



    1
      Nosocomial is defined as a disease “originating in a hospital.” See
 https://www.lexico.com/en/definition/nosocomial.


                                                    4
Case 2:20-cv-00336-JMS-DLP Document 81 Filed 07/13/20 Page 5 of 7 PageID #: 869




 a small number of cases to many other people (e.g., superspreading event), “especially if hand

 hygiene was not performed and masks were not used when physical distancing was not

 maintained.” (Id.) Of course, studies concerning individuals singing, eating, or exercising are

 not significant here because those individuals are not wearing masks, face guards, gowns or

 gloves, as will be Rev. Hartkemeyer and Father O’Keefe.

        The WHO scientific brief confirms that concerns about the execution facility’s

 ventilation system are unfounded in light of the circumstances and measures the BOP intends to

 take to mitigate the risk of transmission. BOP has adopted the least restrictive means for

 purposes of Rev. Hartkemeyer’s and Father O’Keefe’s visits to the FCC Terre Haute.

        As for the FCC Terre Haute staff member who tested positive for COVID-19, he did not

 come into contact with the BOP Execution Protocol team, nor does he recall coming into contact

 with any members of the Crisis Support Team (CST), who are involved in victim witness

 transportation and logistics. (Winter Declaration, ECF No. 77-1, ¶ 7.) Moreover, during the

 two-and-a-half-day period while he was at work and after being exposed to COVID-19, the staff

 member did not visit the execution facility or the adjacent command center, nor does he recall

 being in the witness staging area or any of the vehicles that will transport witnesses for the

 executions. (ECF No. 77-1, ¶ 8.)

        BOP has taken steps to determine with whom the staff member was in contact, and will

 continue to take steps consistent with the CDC’s guidelines. Specifically, for the duration of the

 execution or until a negative test is obtained, BOP will ensure that those staff members identified

 as having had contact with the infected staff member do not have contact with the inmates

 scheduled for execution, ministers of record, witnesses of the execution, attorneys, or press. In

 addition, BOP will continue to perform the mitigation measures consistent with including



                                                  5
Case 2:20-cv-00336-JMS-DLP Document 81 Filed 07/13/20 Page 6 of 7 PageID #: 870




 temperature check and symptom screen all individuals arriving at FCC Terre Haute. (ECF No.

 77-1, ¶¶ 9-10.) These steps comport with the current CDC Interim Guidance on Management of

 Coronavirus Disease 2019 (COVID-19) in Correctional and Detention Facilities.

        These are the least restrictive means that BOP can offer consistent with its operational

 and security needs and the Government’s current execution schedule. The Religious Freedom

 Restoration Act does not require more.



                                                     JOSH J. MINKLER
                                                     United States Attorney


                                              By:    _s/ Shelese Woods________________
                                                     Shelese Woods
                                                     Assistant United States Attorney




                                                 6
Case 2:20-cv-00336-JMS-DLP Document 81 Filed 07/13/20 Page 7 of 7 PageID #: 871




                                 CERTIFICATE OF SERVICE

        I hereby certify that on July 13, 2020, the foregoing was filed electronically through

 ECF/CM. On this same date, electronic service will be made to all counsel of record through the

 Court’s ECF/CM system.



                                                      s/ Shelese Woods
                                                      Shelese Woods
                                                      Assistant United States Attorney

 Office of the United States Attorney
 10 West Market Street, Suite 2100
 Indianapolis, IN 46204
 (317) 226-6333
 (317) 226-6125 [Fax]




                                                 7
